DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 2020/0285345; hereinafter Xiang) in view of Boettiger et al. (US 2015/0381907; hereinafter Boettiger).
Regarding claim 1: 

a substrate (see Fig. 4 and 7; the pixel array includes a substrate where the photodiodes are disposed on); 
a plurality of photoelectric conversion units disposed within the substrate (see Fig. 7 and paragraph 91); 
a light-shielding layer disposed on the substrate, the light-shielding layer comprising a plurality of through holes (see Fig. 12; the microlens array includes apertures that are holes; also see paragraph 64), each of the plurality of photoelectric conversion units being aligned with one of the plurality of through holes (see Fig. 12; the aperture and pixel are one-to-one correspondence); 
an optical material layer in contact with the light-shielding layer (see Fig. 12, filter; also see paragraph 59); 
a glass cover (see Fig. 12, cover glass); 
a first light source disposed over the light-shielding layer, wherein the first light source comprises an OLED array (see Fig. 12, OLED display includes OLED array), the first light source disposed under the glass cover (see Fig. 12); and 
a second light source disposed adjacent to and separate from an end of the first light source (see Fig. 22; IR LED), wherein the second light source comprises an IR LED (see paragraph 107), the second light source disposed under and edge of the glass cover (see Fig. 22 or 23 and paragraph 108).
Xiang does not expressly disclose wherein the optical material layer comprises a non-filtering portion and a filtering portion.

an optical material layer (see Fig. 3, filter element 30), wherein the optical material layer comprises a non-filtering portion and a filtering portion (see Fig. 7, 30P corresponds to a non-filtering portion and 30C correspond to a filter portion).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang such that the optical material layer comprises a non-filtering portion and a filtering portion. One of ordinary skill in the art would have been motivated to do this because simultaneous capturing of the images in the visible and infrared spectral ranges can be realized (see Boettiger, paragraph 41).
Regarding claim 3: 
Xiang and Boettiger disclose all the features in claim 1.  Xiang further discloses the optical fingerprint sensor, wherein the optical material layer is disposed between the substrate and the light-shielding layer (see Fig. 12; the filter is between pixel array and microlens array).
Regarding claim 9: 
Xiang and Boettiger disclose all the features in claim 1. Boettiger further discloses the optical fingerprint sensor, wherein the non-filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the filtering portion (see Fig. 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang such that the non-filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the filtering portion as taught by Boettiger. One of ordinary skill in the art would have been motivated to do this because design choice/preference. As indicated by Boettiger that 
Regarding claim 17:
Xiang and Boettiger disclose all the features in claim 1. Boettiger further discloses the optical fingerprint sensor, wherein the filtering portion comprises an IR cut filter, a red color filter, a green color filter or a blue color filter (see Fig. 7 and paragraph 29; infrared cutoff filtering element 30C is the filtering portion).
The motivation to combine Xiang and Boettiger is provided in claim 1 above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Boettiger as applied to claim 1 above, and further in view of Yu (US 2020/0104618).
Regarding claim 6: 
Xiang and Boettiger disclose all the features in claim 1. 
Xiang further discloses the optical fingerprint sensor, wherein the photoelectric conversion units detect fingerprint signals (see paragraph 49). 
Boettiger further discloses the photoelectric conversion unit corresponding to the non-filtering portion detect infrared light, and the photoelectric conversion units corresponding to the filtering portion detect visible light (see the Abstract; “Each visible imaging pixel includes a portion of the infrared blocking material” and “Each infrared imaging pixel is aligned with an opening in the infrared blocking material”).
Xiang and Boettiger do not expressly disclose the photoelectric conversion units detect living signals and fingerprint signals. 
However, Yu discloses an optical fingerprint sensor comprising: 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Xiang, Boettiger and Yu such that the photoelectric conversion units corresponding to the non-filtering portion detect living signals, and the photoelectric conversion units corresponding to the filtering portion detect fingerprint signals. The combination would have yielded a predictable result of improving the accuracy of the biometric authentication process (see Yu, paragraph 40). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Boettiger as applied to claim 1 above, and further in view of Holenarsipur et al. (US 2012/0187513; hereinafter Holenarsipur).
Regarding claim 10:
Xiang and Boettiger disclose all the features in claim 1. Xiang and Boettiger fail to disclose the optical fingerprint sensor, wherein the non- filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the filtering portion.
In the same field of endeavor, Holenarsipur discloses an optical fingerprint sensor, wherein the non-filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the filtering portion (see Fig. 2A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of Boettiger such that the non-filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the filtering portion as taught by Holenarsipur. One of ordinary skill in the art would have been motivated to do this because the .
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Boettiger as applied to claim 1 above, and further in view Cheng et al. (US 2020/0401782; hereinafter Cheng).
Regarding claim 11:
Xiang and Boettiger disclose all the features in claim 1. Xiang and Boettiger fail to disclose the optical fingerprint sensor, wherein the filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the non-filtering portion.
In the same field of endeavor, Cheng discloses an optical fingerprint sensor, wherein the filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the non-filtering portion (see Fig. 3 or 16; the filter portion is arranged in the matrix form and surrounded by the non-filtering portion (i.e., the top-transparent background pixel unit regions)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of Boettiger such that the filtering portion comprises a plurality of separated sub-portions arranged in a matrix and surrounded by the non-filtering portion as taught by Cheng. One of ordinary skill in the art would have been motivated to do this because so that whether the finger located above the display screen is a real finger can be determined by the pixel values in at least two colors for the same position of the finger (see Cheng, paragraph 24).
Regarding claim 12:

In the same field of endeavor, Cheng discloses an optical fingerprint sensor, wherein the filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the non-filtering portion (see Fig. 6(1)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of Boettiger such that the filtering portion comprises a plurality of separated sub-portions arranged in a staggered manner and surrounded by the non-filtering portion as taught by Cheng. One of ordinary skill in the art would have been motivated to do this because so that whether the finger located above the display screen is a real finger can be determined by the pixel values in at least two colors for the same position of the finger (see Cheng, paragraph 24).
Regarding claim 13:
Xiang and Boettiger disclose all the features in claim 1. Xiang and Boettiger fail to disclose the optical fingerprint sensor, wherein the filtering portion is surrounded by the non-filtering portion.
In the same field of endeavor, Cheng discloses an optical fingerprint sensor, wherein the filtering portion is surrounded by the non-filtering portion (see Fig. 3 or 19).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of Boettiger such that the filtering portion is surrounded by the non-filtering portion as taught by 
Regarding claim 14:
Xiang and Boettiger disclose all the features in claim 1. Xiang and Boettiger fail to disclose the optical fingerprint sensor, wherein the non-filtering portion is surrounded by the filtering portion.
In the same field of endeavor, Cheng discloses an optical fingerprint sensor, wherein the non- filtering portion is surrounded by the filtering portion (see Fig. 6(f) or 6(g)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of Boettiger such that the non- filtering portion is surrounded by the filtering portion as taught by Cheng. One of ordinary skill in the art would have been motivated to do this because so that whether the finger located above the display screen is a real finger can be determined by the pixel values in at least two colors for the same position of the finger (see Cheng, paragraph 24).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Boettiger as applied to claim 1 above, and further in view of Lee et al (US 2019/0019000; hereinafter Lee).
Regarding claim 15:
Xiang and Boettiger disclose all the features in claim 1. Xiang and Boettiger fail to disclose the optical fingerprint sensor, wherein the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first sub- portion of the filtering portion is surrounded by the first sub- portion of 
In the same field of endeavor, Lee discloses an optical fingerprint sensor wherein the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first sub- portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion (see Fig. 12B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of Boettiger such that the filtering portion comprises a first sub-portion and a second sub-portion, the non-filtering portion comprises a first sub-portion and a second sub-portion, the first sub-portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion as taught by Lee. One of ordinary skill in the art would have been motivated to do this because a fingerprint sensor capable of detecting real fingerprint from a fake fingerprint can be realized through the liveness detection operation (see paragraph 43).
Regarding claim 16:

In the same field of endeavor, Lee discloses an optical fingerprint sensor wherein the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first sub- portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion (see Fig. 12B; please note that Lee teaches a filtering portion and a non-filtering portion similar to the features in claim 16, except that the pattern of the filtering portion and the non-filtering portion is flipped).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical fingerprint sensor of Xiang in view of Boettiger such that the filtering portion comprises a first sub-portion and a second sub-portion, the non- filtering portion comprises a first sub-portion and a second sub-portion, the first sub-portion of the filtering portion is surrounded by the first sub-portion of the non- filtering portion, the first sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, and the second sub-portion of the filtering portion is surrounded by the second 
Lee teaches the claimed invention except for the order of the non-filtering portion and the filtering portion being alternatively arranged. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the non-filtering portion and the filtering portion so that the first sub-portion of the non-filtering portion is surrounded by the first sub-portion of the filtering portion, the first sub-portion of the filtering portion is surrounded by the second sub-portion of the non-filtering portion, and the second sub-portion of the non-filtering portion is surrounded by the second sub-portion of the filtering portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Boettiger as applied to claim 1 above, and further in view of Van Der Kolk (s 2016/0233365).
Regarding claim 18:
Xiang and Boettiger disclose all the features in claim 1. However, Xiang and Boettiger do not disclose the optical fingerprint sensor, wherein the non-filtering portion comprises transparent organic materials.
Van Der Kolk discloses a transparent matrix material comprising a transparent organic polymer that has excellent transmittance properties in the near-infrared range of the optical spectrum (see paragraph 74).	
.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/13/2022, with respect to the rejection(s) of claim(s) 1, 3, 6, 9, 17, 19 and 20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiang and Boettiger.  See details above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625